Citation Nr: 0212264	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  84-01 780	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
schizophrenic reaction, undifferentiated type.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
September 1960.  He died in October 1997.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1983 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which reduced the veteran's 
assigned disability rating for service-connected 
schizophrenic reaction, undifferentiated type, from 100 
percent to 70 percent effective from May 1, 1983.  

In a May 29, 1984, decision the Board denied entitlement to 
an increased rating. It was found that the veteran's service-
connected psychiatric disorder was manifested by 
symptomatology which produced a severe, but not complete, 
impairment of social and industrial adaptability.

In October 2001, the appellant's representative submitted a 
motion for reconsideration of the May 1984 Board decision.  
In April 2002, as provided by 38 U.S.C.A. § 7103 (West Supp. 
2002), a Deputy Vice Chairman of the Board ordered 
reconsideration of the Board's May 29, 1984, decision.  This 
decision by the reconsideration panel replaces the May 29, 
1984, Board decision and constitutes the final Board decision 
in this matter.

The appellant was afforded a period of 60 days, beginning on 
April 24, 2002, in which to present any further argument with 
respect to the claim.  Subsequently, the appellant's 
representative submitted correspondence indicating there was 
no further argument to submit.



FINDINGS OF FACT

1. By rating action dated in February 1983 the RO reduced the 
100 percent evaluation in effect for schizophrenic reaction, 
undifferentiated type, to a 70 percent evaluation, effective 
from May 1, 1983.

2.  Clear and convincing evidence of employability or a 
material improvement of the veteran's service-connected 
psychiatric disability under the ordinary conditions of life 
had not been demonstrated at the time of the February 1983 
rating action.


CONCLUSION OF LAW

Restoration of a 100 percent disability rating for service-
connected schizophrenic reaction, undifferentiated type, is 
warranted.  38 C.F.R. §§ 3.102, 3.343(a), Part 4, Code 9204 
(1984).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges the enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. Sections 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), and recently 
promulgated VA regulations which implement the Act, (66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. Sections 3.102, 3.156(a), 3.159 and 3.326).  However, 
these provisions are inapplicable in a case such as this, 
which involves consideration under the evidence and law in 
effect at a certain prior time.  See Livesay v. Principi, No. 
00-51 (U.S. Vet. App. Aug. 30, 2001) (en banc). Moreover, the 
notice provisions of the VCAA have been met inasmuch as the 
veteran and his representative have set forth argument 
consistent with the governing law and regulations in this 
case.

Factual Background

Service medical records show the veteran was hospitalized 
from June 10, 1960, to August 1, 1960, and that a final 
diagnosis of schizoid personality was provided.  

VA examination in March 1961 included a diagnosis of chronic 
moderate schizophrenic reaction, undifferentiated type, in 
partial remission.  

In a May 1961 rating decision the RO granted entitlement to 
service connection for schizophrenic reaction, 
undifferentiated type, in partial remission, superimposed on 
a moderate immature and inadequate personality.  A 30 percent 
disability rating was assigned effective from September 29, 
1960.

VA neuropsychiatric examination in September 1970 noted the 
veteran was nervous and could not hold a job.  The examiner's 
diagnosis was schizophrenic reaction, undifferentiated type, 
in partial remission.  

A July 1974 VA social and industrial survey found the 
veteran's ability to function socially appeared to be minimal 
and that his employment potential was essentially nil.

VA neuropsychiatric examination in August 1974 noted the 
veteran was emotionally flat, superficial, and lacked 
initiative.  The examiner stated he appeared inadequate and 
dependent.  The diagnosis was schizophrenic reaction, 
undifferentiated type, in partial remission.  

In a September 1974 rating decision the RO granted 
entitlement to an increased 70 percent disability rating for 
the veteran's service-connected schizophrenic reaction, 
undifferentiated type, in partial remission, and granted 
entitlement to a total disability rating based upon 
individual unemployability (TDIU).  The rates were assigned 
as effective from October 4, 1973.  

In an October 1980 rating decision the RO noted the veteran's 
case had been reviewed and that pursuant to DVB Circular 21-
80-7 (September 9, 1980) a 100 percent schedular rating was 
assigned effective from October 3, 1980, and TDIU was 
terminated effective October 2, 1980.  By this circular, 
dated in September 1980, ROs were directed to review cases of 
veterans who were in receipt of compensation, were rated 
unemployable, and were under the age of 60 and would not 
obtain the age of 60 in 1980.  The circular was rescinded on 
July 1, 1981.  

At his VA examination in December 1982 the veteran stated 
that there had been no change in his condition in 10 years 
and, if anything, the disorder had worsened.  The examiner 
noted the veteran was poorly groomed and appeared somewhat 
immature and child-like during the session.  His affect was 
superficially depressed and restricted but his stream of 
thought was normally productive, relevant, and coherent.  
There was no evidence of delusions or hallucinations or 
homicidal or suicidal thoughts.  He had poor social skills 
but the examiner noted his memory for recent and remote 
events was surprisingly good for someone he considered to be 
of dull normal to slightly below average intelligence.  It 
was noted he was presently unable and had never been able to 
cope with minor stresses.  The diagnosis was personality 
disorder, inadequate type.  It was the examiner's opinion 
that the veteran did not have a primary affective disorder 
and that there was absolutely nothing to support the 
previously provided diagnoses of schizophrenia.  

In the February 4, 1983, rating decision the RO, in essence, 
found no symptoms of schizophrenia were shown by the most 
recent VA examination but that the veteran's service-
connected schizophrenic reaction, undifferentiated type, was 
protected from severance.  The RO found, however, that a 
reduction of his 100 percent disability rating was in order 
and a 70 percent rating was assigned effective from 
May 1, 1983.

VA hospital records dated in 1983 included an October 1983 
report which provided a diagnoses of anxiety disorder but 
noted the veteran had a questionable history of 
schizophrenia.  

In May 1984, the Board denied entitlement to a schedular 
rating in excess of 70 percent for schizophrenic reaction, 
undifferentiated type.

In an October 1993 rating decision the RO granted entitlement 
to an increased 100 percent schedular rating for the 
veteran's service-connected schizophrenic reaction, 
undifferentiated type.  The rating was assigned as effective 
from August 12, 1991.

In September 2000, the Board denied the appellant's claim for 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  The decision was 
based, in part, upon the determination that the veteran had 
not been receiving total disability benefits for a continuous 
period of 10 years immediately preceding his death.  

In October 2001, the appellant's representative submitted a 
motion for reconsideration of the May 1984 Board decision 
based upon the propriety of the reduction under existing VA 
regulations. 

 

Legal Criteria

The Board notes that the issue in this case was previously 
framed as involving the evaluation of the veteran's 
psychiatric disability, rather than whether a reduction was 
warranted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that it is erroneous for the VA to 
characterize a claim contesting a reduction in a rating in 
this manner.  See Snyder v. Gober, 14 Vet. App. 154 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  This alone, 
however, is not dispositive and the Court must look beyond 
the characterization of the issue to determine whether the 
decision considered the relevant evidence as well as the 
pertinent laws and regulations governing reductions.  See 
Johnson v. West, 11 Vet. App. 240, 241-242.

Under 38 C.F.R. § 3.343(a), as in effect at the time of the 
rating reduction, total disability ratings when warranted by 
the severity of the condition and not granted purely because 
of hospital, surgical or home treatment, or individual 
unemployability will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
physical or mental condition.  Examination reports showing 
material improvement must be evaluated in conjunction with 
all the facts of record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work or whether the symptoms had been 
brought under control by prolonged rest, or generally, by 
following a regimen which precludes work, and, if the latter, 
reduction from total disability ratings will not be 
considered pending reexamination after a period of employment 
(3 to 6 months).

VA regulations provide that when any change in an evaluation 
is made VA should assure itself that there has been an actual 
change in the condition, for better or worse, and not merely 
a difference in the thoroughness of the examination or in the 
use of descriptive terms.  See 38 C.F.R. § 4.13 (as in effect 
at the time of the rating reduction).

A decision of the Board is final unless the Chairman orders 
reconsideration of the decision. The Board on its own motion 
may correct an obvious error in the record, without regard to 
whether there has been a motion or order for reconsideration.  
38 U.S.C.A. § 7103 (West 1991).


Analysis

In this case, as a preliminary matter the Board notes that at 
the time of the February 4, 1983, rating decision the 
veteran's 100 percent schedular rating had been in effect for 
less than 3 years, but that prior to October 1980 the veteran 
had been receiving a TDIU rating effective from October 4, 
1973.

A review of the May 1984 Board decision discloses that the 
question at issue was treated as an increased rating rather 
than restoration of the previously assigned 100 percent 
schedular evaluation. In its determination, the Board held 
that the veteran's current disability did not exceed the 
schedular requirements for a 70 percent disability rating 
under Diagnostic Code 9204. No mention was made of 38 C.F.R. 
§ 3.343 or whether the veteran had attained material 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work, or whether the 
symptoms had been brought under control by prolonged rest, or 
generally, by following a regimen which precludes work.

Focusing solely on the veteran's improvement from a medical 
perspective, and highlighting the December 1982 VA 
examination report, the 70 percent rating assigned by the RO 
in February 1983, and sustained by the Board in May 1984, may 
have been accurate. By failing to apply the provisions of 38 
C.F.R. §§ 3.343(a), however, the Board, subsuming the RO 
rating action, exceeded its discretionary authority. The 
Board notes that the Court of Appeals for Veterans Appeals 
has held that the failure to consider and apply the 
provisions of 38 C.F.R. § 3.343(a), if applicable, renders a 
rating decision, and the Board decision subsuming such rating 
decision, void ab initio, as not in accordance with the law.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992). 

Thus, the failure by the Board in May 1984 to consider, as 
required, the provisions of 38 C.F.R. §§ 3.343(a) was obvious 
error. 38 U.S.C.A. § 7103. In accordance with Dofflemyer, 
restoration of the 100 percent schedular rating for 
schizophrenic reaction, undifferentiated type, is warranted, 
effective from May 1, 1983, the date of reduction.

The Board also notes that in light of the present 
determination the appellant and her accredited service 
representative may wish to seek further appropriate action as 
to her DIC claim.



ORDER

The veteran's 100 percent evaluation for schizophrenic 
reaction, undifferentiated type, is restored, effective from 
May 1, 1983, and the benefit sought on reconsideration is 
granted.



			
	WAYNE M. BRAEUER	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



			
	ALAN S. PEEVY	RONALD R. BOSCH
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

